FILED: March 26, 1998





IN THE SUPREME COURT OF THE STATE OF OREGON
ALICE DALE, ROGER GRAY, and



JAMES SAGER,





		Petitioners,





	v.





HARDY MYERS, Attorney General,



State of Oregon,



	Respondent,





    and





N. M. RYMAL,



	Intervenor.







(SC S44984)
	In Banc 	





	On petition to review a ballot title.





	Argued and submitted March 5, 1998.





	Lynn-Marie Crider, Salem, argued the cause for petitioners

and filed the petition for Alice Dale.  With her on the petition

was Paul B. Gamson, of Smith, Gamson, Diamond and Olney,

Portland, for petitioners Roger Gray and James Sager.





	Janet A. Metcalf, Assistant Attorney General, Salem, argued

the cause for respondent.  With her on the answering memorandum

were Hardy Myers, Attorney General, and Michael D. Reynolds,

Solicitor General.	





	Gregory W. Byrne, Portland, filed a brief for intervenor.





	LEESON, J.





	Ballot title certified as modified.  This decision shall

become effective in accordance with ORAP 11.30(10).







		LEESON, J.



		This is an original proceeding to review a ballot title

for a proposed initiative measure that would amend the Oregon

Constitution.  Petitioners are electors who timely submitted

written comments about the Attorney General's draft ballot title,

ORS 250.067(1), and therefore are entitled to seek a different

title in this court, ORS 250.085(2).  They challenge the result

statements and the summary of the ballot title.  We review the

ballot title for substantial compliance, modify the result

statements and, as modified, certify the ballot title.  ORS

250.085(5).



		The proposed measure, which would add a new section to

Article I of the Oregon Constitution, is entitled the "Taxpayer

Protection Initiative" and generally provides: 



		"No new tax, fee, or charge shall be imposed,

assessed or levied, and no existing tax, fee or charge

shall be increased by the state or any local government

or taxing district, unless the new tax, fee, or charge,

or increase thereof is first approved by not less than

two-thirds of voters voting on the question in an

election held on the first Tuesday after the first

Monday of November of any year."
The measure, if adopted, also would repeal some previously

enacted taxes and fees.



		The Attorney General certified the following ballot

title for the proposed measure:



"AMENDS CONSTITUTION: REQUIRES 2/3 VOTER APPROVAL FOR 

MOST NEW, INCREASED TAXES, FEES





 	"RESULT OF 'YES' VOTE: 'Yes' vote requires 2/3

voter approval for most new, increased, and some past,

taxes, fees.





		"RESULT OF 'NO' VOTE: 'No' vote rejects requiring

2/3 voter approval for most new, increased, some past,

tax measures.





		"SUMMARY: Amends Constitution.  Law currently

permits voters to pass tax measures by majority vote;

not all new, increased taxes, fees must be approved by

voters.  Measure prohibits most new, increased taxes,

fees, charges unless approved by 2/3 of those voting. 

Repeals some taxes, fees imposed or increased in

preceding year, unless approved by 2/3 vote.  Prohibits

ballot, other government publications from stating how

some new, increased taxes, fees would be used.  Lists

exemptions, including some temporary increases, renewal

of public safety levies, bond measures.  Other

provisions."
ORS 250.035(2) requires a ballot title for a state measure to

contain a caption of not more than 10 words that reasonably

identifies the subject matter of the measure; simple and

understandable statements of not more than 15 words each that

describe the result if the measure is approved or rejected; and a

concise and impartial statement of not more than 85 words

summarizing the measure and its major effect. 



		Petitioners do not challenge the Attorney General's

caption.  They do contend that the "yes" and "no" result

statements do not comply substantially with the requirements of

ORS 250.035.  According to petitioners, the Attorney General's

"yes" result statement is underinclusive, because it does not

explain adequately that certain taxes and fees that were

increased or imposed during the year before the December 1998

effective date of the proposed measure would be repealed. 

Furthermore, petitioners contend, voters will be confused by the

assertion that two-thirds voter approval is required for "some

past, taxes, fees."  They suggest that the phrase, "applies

retroactively," is more accurate than "some past, taxes, fees."



		The Attorney General's "yes" result statement does not

explain adequately that some taxes and fees would be repealed if

the proposed measure is approved.  Consequently, the "yes" result

statement fails to comply substantially with the requirements of

ORS 250.035(2).  We certify instead the following "yes" result

statement:



 	RESULT OF "YES" VOTE: "Yes" vote requires 2/3

majority to approve most tax, fee increases; repeals

certain taxes, fees.
		Petitioners also object to the "no" result statement,

contending that it suggests that the proposed measure creates a

supermajority rule applicable to tax measures that already

require voter approval and that the proposed measure applies only

to taxes and not to fees.  We conclude that the "no" result

statement's reference to "tax measures" fails to comply

substantially with ORS 250.035(2).  We certify the following "no"

result statement:



		RESULT OF "NO" VOTE: "No" vote retains current

rules for approving, increasing taxes, fees; maintains

previously approved taxes, fees. 
		Finally, petitioners contend that the Attorney

General's summary fails to comply substantially with the

statutory requirements, because it fails to explain that it is a

vote of the people that is required to approve the taxes, fees,

and charges to which the measure applies and because the summary

sometimes uses the phrase "taxes, fees" and other times uses

"taxes, fees, charges."  However, read as a whole, the Attorney

General's summary makes clear that "those voting" refers to

voters and not to the legislature or some other elected or

appointed body.  Moreover, in the light of the 85-word limitation

that applies to a ballot title summary, reference to "taxes,

fees" substantially complies with the statutory requirements.



		Pursuant to ORS 250.085(5), we certify the following

ballot title to the Secretary of State:



AMENDS CONSTITUTION: REQUIRES 2/3 VOTER APPROVAL FOR 



MOST NEW, INCREASED TAXES, FEES





 	RESULT OF "YES" VOTE: "Yes" vote requires 2/3

majority to approve most tax, fee increases; repeals

certain taxes, fees.





		RESULT OF "NO" VOTE: "No" vote retains current

rules for approving, increasing taxes, fees; maintains

previously approved taxes, fees.    





		SUMMARY: Amends Constitution.  Law currently

permits voters to pass tax measures by majority vote;

not all new, increased taxes, fees must be approved by

voters.  Measure prohibits most new, increased taxes,

fees, charges unless approved by 2/3 of those voting. 

Repeals some taxes, fees imposed or increased in

preceding year, unless approved by 2/3 vote.  Prohibits

ballot, other government publications from stating how

some new, increased taxes, fees would be used.  Lists

exemptions, including some temporary increases, renewal

of public safety levies, bond measures.  Other

provisions.
		Ballot title certified as modified.  This decision

shall become effective in accordance with ORAP 11.30(10).